Citation Nr: 0921618	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for osteoarthritis.  

4.  Entitlement to service connection for right hip pain.  

5.  Entitlement to service connection for arthritis of the 
left knee (claimed as left knee pain).  

6.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1940 
to September 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board notes that in the April 2008 substantive appeal the 
Veteran marked that he wanted to appeal all of the issues 
listed on the statement of the case but then underneath 
appeared to limit the issues to bilateral hearing loss, 
osteoarthritis, right hip pain, and left knee pain, thus 
omitting the issue of service connection for a back 
condition.  The Veteran's accredited representative has 
argued that the Veteran intended to appeal the back issue by 
checking the box that indicated he was appealing all issues.  
As that box was checked, the Board has included the back 
issue in the remand.  If the Veteran did not intend to pursue 
that issue and wants to withdraw it from the appeal, he 
should notify the RO in writing.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
osteoarthritis, right hip pain, arthritis of the left knee, 
and a back condition are addressed in the REMAND portion of 
the decision below.




FINDINGS OF FACT

1.  A January 1982 rating decision that denied service 
connection for hearing loss was not appealed.

2.  Evidence compiled after the January 1982 rating decision, 
including audiological examiner reports and statements from 
the Veteran's wife, constitute new and material evidence and 
raise a reasonable possibility of substantiating the claim.  

3.  The Veteran was exposed to prolonged excessive noise in 
service as a naval aviator operating multi engine aircraft 
and he has current hearing loss that has been attributed to 
in-service noise exposure by competent medical evidence.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence - bilateral hearing loss

In a rating decision dated in January 1982 the RO denied 
service connection for hearing loss based on lack of 
diagnosis of or treatment for bilateral hearing loss during 
service.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In October 2007 the Veteran requested his previously denied 
claim for service connection for bilateral hearing loss be 
reopened.  In a rating decision dated in February 2008 the RO 
issued a decision reopening the claim and denying service 
connection for bilateral hearing loss as the evidence did not 
show the condition was related to service.  The Veteran has 
appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for bilateral hearing loss is based on the same 
diagnosis and factual basis as the time the case was last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Board has rephrased the issues on appeal.  The Veteran's 
claim was previously denied and that determination is final.  
While the RO may have determined in its February 2008 rating 
decision that new and material evidence had been presented, 
and reopened the claim on that basis, that determination is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996), Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).   

The evidence of record at the time of the January 1982 rating 
decision included the Veteran's STRs.  Evidence since the 
January 1982 rating decision includes letters from the 
Veteran's wife which reported that the Veteran suffers from 
hearing loss, especially in his left ear, as a result of many 
years of flying in military aircraft.  Also included was a 
June 2008 letter from a private audiologist which included 
audiological results and that opined that the Veteran's 
current bilateral hearing loss is related to military 
service.  The Board must presume the credibility of this 
evidence for the purpose of reopening the claim.  Justus, 
3 Vet. App. 510.  Upon so doing the Board finds that it is 
material since it provides evidence potentially relating a 
current disorder to service.  It thus raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.  New and material evidence having been found, the 
Veteran's claim for service connection for bilateral hearing 
loss must be reopened.  38 C.F.R. § 3.156.  

Service connection - bilateral hearing loss

Having reopened the Veteran's claim for service connection 
for bilateral hearing loss, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the Veteran's claim 
for service connection is granted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) are silent for any symptoms, 
diagnoses, or treatment for organic ear or hearing acuity 
disorders.  All assessments of hearing acuity on enlistment 
and discharge physical examinations were normal but were 
performed using a whisper test.   

Correspondence received in August 2007 from the Veteran's 
wife stated that he experienced "loss of hearing" caused by 
years of flying.

Correspondence dated in June 2008 from a private audiologist 
stated that the Veteran reported difficulty understanding 
conversation in all listening situations and especially with 
background noise.  Although the Veteran reported recreational 
noise exposure of hunting and motorcycle riding, the 
information was found to be inaccurate due to the Veteran's 
dementia.  The Veteran's wife stated that he never hunted and 
rode a motorcycle once a week.  Audiology testing yielded the 
following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
40
60
70
95
105
Left 
ear
60
50
75
105
>10
5

Speech recognition scores using the Maryland CNC Test were 
not obtained due to the Veteran's dementia.  The Veteran was 
found to have moderate sloping to profound sensorineural 
hearing loss in both ears.  The physician noted that the 
Veteran had no significant noise exposure after service and 
that the motorcycle he rode was a BMW, which was quieter than 
most cars.  The audiologist opined that the sensorineural 
hearing loss was more likely than not a result of noise 
exposure in service.

The Board concludes that service connection for bilateral 
hearing loss is warranted.  The evidence shows that the 
Veteran currently experiences bilateral sensorineural hearing 
loss that meets the criteria of 38 C.F.R. § 3.385 for a 
hearing disability.  The Board notes that the testing of 
hearing acuity during the era of the Veteran's service was 
limited to whisper testing.  The Board places great probative 
weight on the opinion of the audiologist who examined the 
Veteran and concluded that the Veteran's service was a 
significant factor in his current hearing disability.  In 
this case, resolving all benefit of doubt in favor of the 
Veteran, the Board finds that his bilateral hearing loss is 
service-connected.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
However the Board has granted the Veteran's petition to 
reopen the claim and has also granted service connection for 
a hearing loss disability. Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


ORDER

New and material evidence having been received, the petition 
to reopen the Veteran's claim for service connection for a 
bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

The Veteran is seeking service connection for osteoarthritis, 
right hip pain, arthritis of the left knee, and a back 
condition.  

Service treatment records (STRs) contain no complaints of, 
treatment for, or diagnosis of osteoarthritis, right hip 
pain, arthritis of the left knee, or a back condition.  Pre-
retirement examinations dated in May 1959, and July 1959 
marked the upper extremities, feet, lower extremities, and 
spine as normal.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  While there is evidence of a crash landing in 
service and competent reports of continuity of 
symptomatology since service, a VA examination for an 
opinion as to whether any current osteoarthritis, right hip 
pain, left knee pain, and back pain is related to service is 
necessary to make a determination in this case. 

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request VA medical records pertaining to the Veteran 
that are dated from January 10, 2008, to the present.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Gainesville VAMC dating from January 
10, 2008, to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Schedule the Veteran for a joints 
and spine examination with regard to 
his claims for service connection.  
The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note 
in his report that the claims file 
was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  

The Veteran must be provided with an 
opportunity to describe problems he 
has had with osteoarthritis, the 
right hip, the left knee and the back 
since his discharge from active 
service.  

The examiner is specifically 
requested to set forth the joints 
that are affected by osteoarthritis 
and all conditions found with respect 
to the left knee, the right hip and 
the back.  The examiner should then 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that current osteoarthritis, 
a left knee disability and a back 
disability is related to active 
military service to include a crash 
landing and duties as a naval 
aviator.  If a disability of the 
right hip is present, the examiner 
should opine as to whether the right 
hip disability is at least as likely 
as not related to service.  A 
complete rationale for the examiner's 
opinion must be provided.  

3.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be 
furnished with a supplemental 
statement of the case, which 
considers the evidence submitted by 
the Veteran directly to the Board, in 
accordance with 38 C.F.R. § 
19.31(b)(1) and be afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


